— Mikoll, J.
Appeal from a judgment of the County Court of Greene County (Framer, J.), rendered November 23, 1988, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
While preparing to go hunting with friends, defendant’s gun accidentally fell out of its holster, hit the pavement of the parking lot he was in, discharged and killed his hunting companion. Defendant is very remorseful over the tragic result. He is 38 years old with no prior convictions, self-employed and the major source of support for his wife and two teen-age children. He was not licensed to possess the gun. Under these circumstances, we deem the sentence imposed to be unduly harsh and severe. In the interest of justice, we hereby modify the l-to-3-year prison sentence imposed to time served.
Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to time served, and, as so modified, affirmed. Kane J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.